On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, John Michael McGinley. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on October 22,1993, recommending that John Michael McGinley be reinstated to the practice of law in the state of Ohio. No objections to said Final Report were filed.
The court now considers its order of October 31, 1990, indefinitely suspending respondent, John Michael McGinley, from the practice of law pursuant to former Gov.Bar R. V(7)(b) (now Gov.Bar R. V[6][B][2]). On consideration thereof, and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of John Michael McGinley, Attorney Registration No. 0001813, last known address in Columbus, Ohio, be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $900.21, less the deposit of $500, for a total balance due of $400.21, which costs shall be payable to this court on or before January 10, 1994, by certified check or money order.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. McGinley (1990), 55 Ohio St.3d 14, 562 N.E.2d 886.
Moyer, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., not participating.